DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the amendment filed on 7/19/2021, in which claims 1, 11, and 20 - 21 was amended, and claims 1 – 25 was presented for further examination.
3.	Claims 1 – 25 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1 - 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Remarks
5.1	As per amended claim 1, applicant argues in substance in pages 8 – 10 that De Souter et al (US 8,250,033 B1) and Chatterjee et al (US 8,332,354 B1), alone or in combination does not disclose replicating a snapshot of a first virtual machine of the multiple virtual machines in the time sequence equal to or greater than the configured set-point position, thereby skipping some earlier un-replicated snapshots of the first virtual machine at positions prior to the configured set-point position; and replicating an un-replicated snapshot of the first virtual machine positioned after a last replicated 
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of De Souter et al (US 8,250,033 B1) and Chatterjee et al (US 8,332,354 B1) does not disclose replicating a snapshot of a first virtual machine of the multiple virtual machines in the time sequence equal to or greater than the configured set-point position, thereby skipping some earlier un-replicated snapshots of the first virtual machine at positions prior to the configured set-point position; and replicating an un-replicated snapshot of the first virtual machine positioned after a last replicated snapshot of the first virtual machine in the time sequence if the current value of the lag window is equal to or lesser than the previously calculated value of the lag window (De Souter: Fig.6, col.11 lines 8 – 15, col.14 lines 43 - 67, and col.16 lines 1 – 33) 
(col.2 lines 12 – 19, col.9 lines 60 – 64, col.10 lines 1 – 67, and col.11 lines 1 – 2  and Dayal).
	Chatterjee discloses method for skipping one or more snapshots during replication. The criteria may be based on time related parameter or delta data parameter (see col.2 lines 12 – 19). A series of snapshots are created, a delta data between the first snapshot and last snapshot in the sequence are identified (see col.9 lines 60 – 64).  The delta-based module compute the sum of the numbers of delta data between the snapshots. The computed sum of the numbers of delta data chunk is compared with number of delta data chunk between the first snapshot and last snapshot in the sequence to be considered, if the computed sum of the number of delta data chunk is greater than the number of delta data chunk between the first snapshot and last snapshot in the sequence, then the intermediate snapshot may be skipped (see col.10 lines 1 – 67 and col.11 lines 1 – 2).
	In addition, Chatterjee discloses first snapshot in the sequence (i.e. last replication set-point position) and last snapshot in the sequence (i.e. current replication set-point position). The snapshot to be skipped are determine based on delta-data module (see Figure 6).  RPO is one of the method used in Chatterjee, however, other method such as delta-data module is also disclosed.
	Dayal discloses process of replicating a snapshot of virtual machine from source system to destination or remote system. A snapshot may be taking based on various criteria such as at various interval or occurrence event. Each snapshot depicted the status of the virtual machine at a point-in-time. The system identify the specific snapshot from among the generated snapshot of the source virtual machine to be replicated to the remote system. The source snapshot is replicated to the remote system based on the snapshot time on the remote virtual machine (see para.[0061] – para.[0062], para.[0066], para.[0078], and para.[0093] – para.[0094]).
	Boss discloses migrating of virtual volume for source to destination. The migration may be performed based on various criteria such as resources utilization, frequency of change of the data, service level agreement (SLA) terms, etc. The first computing environment virtual machine are migrated to second computing environment based on any of the criteria enumerated above (see para.[0057]).
	De Souter discloses taking of snapshot at different point in time and replicating data from first volume to second volume by selecting from the monitored snapshot. Chatterjee disclose creating and receiving sequence of snapshot, identify number of snapshot between each sequence and compute their sum, compare the sum with last snapshot in snapshot sequence, and replicate the snapshot based on result of comparison.
	Dayal discloses replicating a snapshot form one system to another. The snapshot data may be associated with a virtual machine. The snapshot at source may include snapshot at time t2 linking with snapshot at time t1 while the snapshot at destination may be snapshot at time t3 linking with snapshot at time t1. During the replication, the snapshot at destination at time t2 from source is spliced in-between snapshot at time t1 and snapshot at time t3 at the destination.
	It can be inferred from the disclosure of Boss, the migration of data from virtual machine in the first network environment to second network environment using service level agreement can be incorporated into the replication system of De Souter, Chatterjee, and Dayal to perform the replication based on criteria that can improve the replication environment.
5.2	Thus, the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over De Souter et al (US 8,250,033 B1), in view of Chatterjee et al (US 8,332,354 B1), in view of Boss et al (US 2013/0311988 A1), and further in view of Dayal et al (US 2015/0066857 A1). 
As per claim 1, De Souter et al (US 8,250,033 B1) discloses,
A method of replicating to a replication target at a target machine and at a current replication set-point (col.11 lines 30 – 33; “track changes made to a production data volume such that these changes may be quickly and efficiently replicated to a replication volume by a replication facility” and col.14 lines 49 – 52; “a time-based condition may be used, such as that a replication set be performed every minute, two minutes, or other suitable timeframe”).
a set of snapshots including replicated snapshots and un-replicated snapshots, stored in time sequence at a source machine, that create a copy of multiple virtual machines (col.17 lines 45 – 49; “both snapshots created to support replication (referred to as replication snapshots) and snapshots created for other purposes, such as to create a point in time copy (referred to as non-replication snapshots)” and col.14 lines 49 – 52; “a time-based condition may be used, such as that a replication set be performed every minute, two minutes, or other suitable timeframe”).
the source machine: receiving a criterion for an un-replicated window (col.14 lines 52 – 56; “a number- or size-based condition may be used, such as that a threshold number of data blocks have been changed or that a threshold amount of new data has been written to the production data set since the last replication” and col.17 lines 53 – 59; “At time T=1, a non-replication snapshot 1 is created and, as any other snapshot, it begins tracking some or all of the changes made to the production data set. When the non-replication snapshot 1 begins tracking changes, the replication snapshot 1 stops tracking changes. At time T=2, a second non-replication snapshot is created”).
the criterion including a previously calculated value of a lag window corresponding to a difference in the time sequence between the current replication set-point and a last replication set-point (Fig.6 and col.17 lines 53 – 59; “At time T=1, a non-replication snapshot 1 is created and, as any other snapshot, it begins tracking some or all of the changes made to the production data set. When the non-replication snapshot 1 begins tracking changes, the replication snapshot 1 stops tracking changes. At time T=2, a second non-replication snapshot is created”). 
the current replicating set-point corresponding to a time of a most recent replication (Fig.5, col.16 lines 18 – 25; “At time T=5, the replication module may complete the replication process and reset snapshot 1 …….. and creating a new snapshot to track changes made to the production data volume after time T=5”, and
 col.17 lines 50 – 54; “at time T=0 a replication snapshot is created or applied to the production data set to begin tracking changes made to it. Replication snapshot 1 does this until time T=1. At time T=1, a non-replication snapshot 1 is created and, as any other snapshot”). 
	De Souter does not specifically disclose comparing  a value the un-replicated window to the criterion for the un-replicated window, the comparing including calculating a current value of a lag window and comparing the current value of the lag window to a previously calculated value of the lag window, determining that the current value of the lag window is greater than the previously calculated value of the lag window, identifying a configured set-point position in the un-replicated window based on the criterion, replicating a snapshot of a first virtual machine of the multiple virtual machines in the time sequence equal to or greater than the configured set-point position, thereby skipping some earlier un-replicated snapshots of the first virtual machine at positions prior to the configured set-point position, and replicating an un-replicated snapshot of the first virtual machine positioned after a last replicated snapshot of the first virtual machine in the time sequence if the current value of the lag window is equal to or lesser than the previously calculated value of the lag window.
	However, Chatterjee et al (US 8,332,354 B1) in an analogous art discloses,
comparing  a value the un-replicated window to the criterion for the un-replicated window (col.7 lines 24 – 26; “the first difference between the current time and the creation time of a first evaluated snapshot may be computed. If the first difference is less than the established RPO”). 
the comparing including calculating a current value of a lag window and comparing the current value of the lag window to a previously calculated value of the lag window (col.10 lines 30 – 32; “the delta data-based module 132 then computes the sum of the numbers of delta data chunks between the snapshots …….. delta data-based module 132 then compares the number of delta data chunks between the first snapshot 302A and the third snapshot 302C and the sum of the numbers of delta data chunks between the snapshots 302A-302C”).
determining that the current value of the lag window is greater than the previously calculated value of the lag window (col.10 lines 57 – 60; “determine whether the number of delta data chunks between the first snapshot 302A and the
third snapshot 302C is substantially less than the sum of the numbers of delta data chunks between the snapshots”).
identifying a configured set-point position in the un-replicated window based on the criterion (col.10 lines 56 – 61; “delta data-based module 132 may determine whether the number of delta data chunks between the first snapshot 302A and the
third snapshot 302C is substantially less than the sum of the numbers of delta data chunks between the snapshots 302A-302C based on a suitable threshold” and col.11 lines 1 – 2; “threshold may be configured according to any suitable criteria”).
replicating a snapshot of a first virtual machine of the multiple virtual machines in the time sequence equal to or greater than the configured set-point position, thereby skipping some earlier un-replicated snapshots of the first virtual machine at positions prior to the configured set-point position (col.8 lines 5 – 12; “time-based module 130 then makes a determination as to whether the third difference (Tdn+3) is less than the established RPO. In this case, the third difference (Tdn+3) is five hours, where Tdn+3=Tcurr-Tcn+3 or Tdn+3=7 PM-2 PM. The third difference (Tdn+3) of five hours is greater than the established RPO of four hours. As a result, the time-based module 130 may skip the third additional snapshot 120C (Sn+3)” and col.10 lines 41 – 46; “If the number of delta data chunks between the first snapshot 302A and the third snapshot 302C is substantially less than the sum of the numbers of delta data chunks between the snapshots 302A-302C, then the intermediate snapshots, such as the second snapshot 302B, can be skipped”).
and replicating an un-replicated snapshot of the first virtual machine positioned after a last replicated snapshot of the first virtual machine in the time sequence if the current value of the lag window is equal to or lesser than the previously calculated value of the lag window (col.7 lines 60 – 67 and col.8 lines 1- 2; “secondary replication module 126 replicates the FIG. 3, a diagram 300 shows three snapshots 302A-302C of first additional snapshot 120A (Sn+1), the current time (Tcurr) is 3 PM. The time-based module 130 then makes a determination as to whether the second difference (Tdn+2) is less than the established RPO. In this case, the second difference (Tdn+2) is three hours, where Tdn+2=Tcurr-Tcn+2 or Tdn+2=3 PM-12 PM. The second difference (Tdn+2) of three hours is less than the established RPO of four hours. As a result, the secondary replication module 126 may replicate the second additional snapshot 120B (Sn+2) by writing the corresponding second delta data 122B to the data storage unit”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Chatterjee into De Souter to maintain snapshot regular interval to provide consistent recovery set point and for avoiding replicating unnecessary data.
	Neither De Souter nor Chatterjee determining a criterion of a service level agreement regulating a backup regime of the multiple virtual machines; replicating, based on a determined compliance with the criterion of the service level agreement.
	However, Boss et al (US 2013/0311988 A1) in an analogous art discloses,
determining a criterion of a service level agreement regulating a backup regime of the multiple virtual machines (para.[0057]; “identify a set of virtual machines 72A-N in the first networked computing environment 86A as candidates for migration to a second networked computing environment 86B (e.g., a cloud computing environment 50B), the identifying being based upon at least one of the following: a size of data 74A-N associated with each of the set of virtual machines 72A-N, …………., a level of usage of each of the set of virtual machines 72A-N, and/or a set of service level agreement (SLA) terms”).
replicating, based on a determined compliance with the criterion of the service level agreement (para.[0057]; “perform a pre-stage replication of the data 80 associated with the set of virtual machines 72A-N to the second networked computing environment 86B; migrate at least one virtual machine 82 of the set of virtual machines from the first networked computing environment 86A to the second networked computing environment”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Boss into the combine teaching of De Souter and Chatterjee to migrate virtual machine workload between geographically dispersed cloud environments in a time-efficient manner base on resource utilization.
	Neither De Souter nor Chatterjee nor Boss specifically disclose replicating a snapshot of a first virtual machine of the multiple virtual machines in the time sequence equal to or greater than the configured set-point position, thereby skipping one or more un-replicated snapshots of the first virtual machine at positions prior to the configured set-point position; basing the replication of the snapshot of the first virtual machine on a selection of the first time-based snapshot occurring in the time sequence equal to or greater than the configured set-point position, and ignoring snapshots occurring subsequent to the selected first time-based snapshot as a basis for the replication, and replicating an un-replicated snapshot of the first virtual machine positioned after a last replicated snapshot of the first virtual machine in the time sequence if the current value of the lag window is equal to or lesser than the previously calculated value of the lag window.
	However, Dayal et al (US 2015/0066857 A1) in an analogous art discloses.
replicating a snapshot of a first virtual machine of the multiple virtual machines in the time sequence equal to or greater than the configured set-point position, thereby skipping one or more un-replicated snapshots of the first virtual machine at positions prior to the configured set-point position (para.[0093]; “snapshots at times t1, t2, t3, and t4 were created sequentially as a part of the same snapshot sequence” and para.[0094]; “Given that the destination system already stored the snapshot at time t2, to minimize the amount of data to transmit from the source system to the destination system, in one example, the source can send the delta between the snapshot at time t4 at the source system relative to the snapshot at time t2 at the source system”).
basing the replication of the snapshot of the first virtual machine on a selection of the first time-based snapshot occurring in the time sequence equal to or greater than the configured set-point position, and ignoring snapshots occurring subsequent to the selected first time-based snapshot as a basis for the replication (para.[0063]; “replicating a snapshot from one system to another, the ordering, that is the younger/older relationship between snapshots maintained by different systems” and para.[0094]; “the source can send the delta between the snapshot at time t4 at the source system relative to the snapshot at time t2 at the source system”).
and replicating an un-replicated snapshot of the first virtual machine positioned after a last replicated snapshot of the first virtual machine in the time sequence if the current value of the lag window is equal to or lesser than the previously calculated value of the lag window (para.{0061]; “First storage system 602 would store a copy of each newly created snapshot and send a copy of the snapshot to second storage system 606, a backup system”, para.[0062]; “a desired snapshot can be replicated from first storage system 602 and inserted into the sequence of snapshots stored at second storage system”, para.[0066]; “determine the set of snapshot data that should be sent from a source system to a destination system in order to replicate a desired snapshot at the destination system”, para.[0078]; “determine the older/younger and/or difference in point-in-time relationships between the selected snapshot at the source system and the existing snapshot at the destination system” and para.[0080];” Given that the destination system already stored the snapshot at time t1, to minimize the amount of data to transmit from the source system to the destination system, the source can send the delta between the snapshot at time t2 at the source system and the snapshot at time t1 at the source system”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Dayal into the combine teaching of De Souter, Chatterjee, and Boss to replicate snapshot of data to secondary or remote storage  in any order for maintaining the integrity of the snapshot without worrying of order of replicating the snapshot.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

As per claim 2, the rejection of claim 1 is incorporated and further De Souter et al (US 8,250,033 B1) discloses,
wherein the current set-point is the time of the most recent replication and the last replication set-point is a time when the last replication had taken place, the last replication set-point corresponds to at least one un-replicated snapshot after the last replicated snapshot in the sequence (Fig.6).  

As per claim 3, the rejection of claim 1 is incorporated and further De Souter et al (US 8,250,033 B1) discloses,
wherein the configured set-point position is set to greater than fifty percent of the un-replicated window in the sequence (col.14 lines 52 – 56; “a number- or size-based condition may be used, such as that a threshold number of data blocks have been changed or that a threshold amount of new data has been written to the production data set since the last replication”).  

As per claim 4, the rejection of claim 1 is incorporated and further De Souter et al (US 8,250,033 B1) discloses,
wherein the criterion is a time period between a first and a last un-replicated snapshot after the last replicated snapshot (col.14 lines 49 – 52; “a time-based condition may be used, such as that a replication set be performed every minute, two minutes, or other suitable timeframe”).  

As per claim 5, the rejection of claim 1 is incorporated and further De Souter et al (US 8,250,033 B1) discloses,
further including receiving from a target cluster a replication request, and providing to the target cluster, a response; and therein the response includes a snapshot id chosen to replicate and the criterion for this replication set-point (col.21 lines 58 – 64; “requesting from a backup/versioning process the contents of a particular data block associated with a portion of that file at the particular point in time. In act 1104, the block map for the snapshot associated with the particular point in time is reviewed to determine whether the block map contains an entry for the particular data block”) 
	Claim 5 depends on claim 1, thus, the motivation of claim 1 is applied to claim 5.

As per claim 6, the rejection of claim 1 is incorporated and further De Souter et al (US 8,250,033 B1) discloses,
further including capturing a first snapshot and a second snapshot in the sequence and marking the replicated snapshot in the sequence with a timestamp (fig.6 and  col.7 lines 40 – 45; “creation time for an evaluated snapshot may be represented by the variable Td, where a subscript corresponds to a particular snapshot. Thus, the differences Tdn+1, Tdn+2, Tdn+3, Tdn+4, Tdn+5, and Tdn+6 may correspond to snapshots Sn+1, Sn+2, Sn+3, Sn+4, Sn+5, Sn+6”).

As per claim 7, the rejection of claim 1 is incorporated and further De Souter et al (US 8,250,033 B1) discloses,
wherein the criterion is a count of un-replicated snapshots after the last replicated snapshot (col.14 lines 53 - 54; “a threshold number of data blocks have been changed”).

As per claim 8, the rejection of claim 1 is incorporated and further De Souter et al (US 8,250,033 B1) discloses,
wherein the criterion is an amount of data un-replicated in un- replicated snapshots after the last replicated snapshot (col.14 lines 49 – 51; “a threshold amount of new data has been written to the production data set since the last replication”) 
.  
As per claim 9, the rejection of claim 1 is incorporated and further De Souter et al (US 8,250,033 B1) discloses,
wherein the source machine is a physical machine (Fig.13A; “COMPUTING DEVICE”).  

As per claim 10, the rejection of claim 1 is incorporated and further De Souter et al (US 8,250,033 B1) discloses,
wherein the target machine is a physical machine (FIG.13A; “SERVER”).  

Claims 11 - 12, 14 – 19 are system claim corresponding to method claims 1 – 2 and 5 – 10 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 2 and 5 – 10 respectively above 

As per claim 13, the rejection of claim 11 is incorporated and further De Souter et al (US 8,250,033 B1) discloses,
wherein the criterion is a time period (col.5 lines 1 – 4; “track blocks that have changed subsequent to the time that the snapshot was created. …. employing a series of snapshots separated based upon any desired time interval”).

Claim 20 is a non-transitory computer readable medium claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

As per claim 21, De Souter et al (US 8,250,033 B1) discloses,
A method of replicating to a replication target at a target machine and at a current replication set-point (col.11 lines 30 – 33; “track changes made to a production data volume such that these changes may be quickly and efficiently replicated to a replication volume by a replication facility” and col.14 lines 49 – 52; “a time-based condition may be used, such as that a replication set be performed every minute, two minutes, or other suitable timeframe”).
a set of snapshots including replicated snapshots and un-replicated snapshots, stored in sequence at a source machine, that backup one or more virtual machines (col.17 lines 45 – 49; “both snapshots created to support replication (referred to as replication snapshots) and snapshots created for other purposes, such as to create a point in time copy (referred to as non-replication snapshots)” and col.14 lines 49 – 52; “a time-based condition may be used, such as that a replication set be performed every minute, two minutes, or other suitable timeframe”).
the source machine performing: receiving a criterion for an un-replicated window (col.14 lines 52 – 56; “a number- or size-based condition may be used, such as that a threshold number of data blocks have been changed or that a threshold amount of new data has been written to the production data set since the last replication” and col.17 lines 53 – 59; “At time T=1, a non-replication snapshot 1 is created and, as any other snapshot, it begins tracking some or all of the changes made to the production data set. When the non-replication snapshot 1 begins tracking changes, the replication snapshot 1 stops tracking changes. At time T=2, a second non-replication snapshot is created”).
the criterion including a previously calculated value of a lag window corresponding to a difference in the time sequence between the current replication set-point and a last replication set-point (Fig.6 and col.17 lines 53 – 59; “At time T=1, a non-replication snapshot 1 is created and, as any other snapshot, it begins tracking some or all of the changes made to the production data set. When the non-replication snapshot 1 begins tracking changes, the replication snapshot 1 stops tracking changes. At time T=2, a second non-replication snapshot is created”). 
the current replicating set-point corresponding to a time of a most recent replication  (Fig.5, col.16 lines 18 – 25; “At time T=5, the replication module may complete the replication process and reset snapshot 1 …….. and creating a new snapshot to track changes made to the production data volume after time T=5”, and
 col.17 lines 50 – 54; “at time T=0 a replication snapshot is created or applied to the production data set to begin tracking changes made to it. Replication snapshot 1 does this until time T=1. At time T=1, a non-replication snapshot 1 is created and, as any other snapshot”). 
	Chatterjee does not specifically disclose comparing the un-replicated window determined to a previously determined criterion for the un-replicated window, the comparing including calculating a current value of a lag window and comparing the current value of the lag window to a previously calculated value of the lag window, determining that the current value of the lag window is greater than the previously calculated value of the lag window, identifying a configured set-point position in the un-replicated window based on the criterion, replicating a snapshot of a first virtual machine of the one or more virtual machines in the time sequence equal to or greater than the configured set-point position, thereby skipping some earlier un-replicated snapshots of the first virtual machine at positions prior to the configured set- point position.
	However, Chatterjee et al (US 8,332,354 B1) in an analogous art discloses,
comparing the un-replicated window determined to a previously determined criterion for the un-replicated window (col.7 lines 24 – 26; “the first difference between the current time and the creation time of a first evaluated snapshot may be computed. If the first difference is less than the established RPO”)., 
the comparing including calculating a current value of a lag window and comparing the current value of the lag window to a previously calculated value of the lag window (col.7 lines 50 – 55; “time-based module 130 then makes a determination as to whether the first difference (Tdn+1) is less than established RPO. In this case, the first difference (Tdn+1) is one hour, where Tdn+1 =Tcurr - Tcn+1 or Tdn+1 =11 AM-10 AM. The first difference (Tdn+1) of one hour is less than the established RPO of four hours”).
determining that the current value of the lag window is greater than the previously calculated value of the lag window (col.10 lines 57 – 60; “determine whether the number of delta data chunks between the first snapshot 302A and the
third snapshot 302C is substantially less than the sum of the numbers of delta data chunks between the snapshots”).
identifying a configured set-point position in the un-replicated window based on the criterion  (col.10 lines 56 – 61; “delta data-based module 132 may determine whether the number of delta data chunks between the first snapshot 302A and the
third snapshot 302C is substantially less than the sum of the numbers of delta data chunks between the snapshots 302A-302C based on a suitable threshold” and col.11 lines 1 – 2; “threshold may be configured according to any suitable criteria”).
replicating a snapshot of a first virtual machine of the one or more virtual machines in the time sequence equal to or greater than the configured set-point position, thereby skipping some earlier un-replicated snapshots of the first virtual machine at positions prior to the configured set- point position (col.8 lines 5 – 12; “time-based module 130 then makes a determination as to whether the third difference (Tdn+3) is less than the established RPO. In this case, the third difference (Tdn+3) is five hours, where Tdn+3=Tcurr-Tcn+3 or Tdn+3=7 PM-2 PM. The third difference (Tdn+3) of five hours is greater than the established RPO of four hours. As a result, the time-based module 130 may skip the third additional snapshot 120C (Sn+3)”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Chatterjee into De Souter to maintain snapshot regular interval to provide consistent recovery set point and for avoiding replicating unnecessary data.
	Neither De Souter nor Chatterjee determining a criterion of a service level agreement regulating a backup regime of the multiple virtual machines; and replicating, based on a determined compliance with the criterion of the service level agreement.
	However, Boss et al (US 2013/0311988 A1) in an analogous art discloses,
determining a criterion of a service level agreement regulating a backup regime of the multiple virtual machines (para.[0057]; “identify a set of virtual machines 72A-N in the first networked computing environment 86A as candidates for migration to a second networked computing environment 86B (e.g., a cloud computing environment 50B), the identifying being based upon at least one of the following: a size of data 74A-N associated with each of the set of virtual machines 72A-N, …………., a level of usage of each of the set of virtual machines 72A-N, and/or a set of service level agreement (SLA) terms”).
and replicating, based on a determined compliance with the criterion of the service level agreement (para.[0057]; “perform a pre-stage replication of the data 80 associated with the set of virtual machines 72A-N to the second networked computing environment 86B; migrate at least one virtual machine 82 of the set of virtual machines from the first networked computing environment 86A to the second networked computing environment”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Boss into the combine teaching of De Souter and Chatterjee to migrate virtual machine workload between geographically dispersed cloud environments in a time-efficient manner base on resource utilization.
	Neither De Souter nor Chatterjee nor Boss specifically disclose replicating a snapshot of a first virtual machine of the one or more virtual machines in the time sequence equal to or greater than the configured set-point position, thereby skipping some earlier un-replicated snapshots of the first virtual machine at positions prior to the configured set- point position.
	However, Dayal et al (US 2015/0066857 A1) in an analogous art discloses.
a snapshot of a first virtual machine of the one or more virtual machines in the time sequence equal to or greater than the configured set-point position, thereby skipping some earlier un-replicated snapshots of the first virtual machine at positions prior to the configured set- point position (para.[0093]; “snapshots at times t1, t2, t3, and t4 were created sequentially as a part of the same snapshot sequence” and para.[0094]; “Given that the destination system already stored the snapshot at time t2, to minimize the amount of data to transmit from the source system to the destination system, in one example, the source can send the delta between the snapshot at time t4 at the source system relative to the snapshot at time t2 at the source system”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Dayal into the combine teaching of De Souter, Chatterjee, and Boss to replicate snapshot of data to secondary or remote storage in any order for maintaining the integrity of the snapshot without worrying of order of replicating the snapshot.           

As per claim 22, the rejection of claim 21 is incorporated and further De Souter et al (US 8,250,033 B1) discloses,
wherein the current set-point is a current time and the last replication set-point is a time when the last replication had taken place (Fig.6). As per claim 23, the rejection of claim 21 is incorporated and further De Souter et al (US 8,250,033 B1) discloses,
further including capturing a first snapshot and a second snapshot in the sequence (Fig.6). 
and replicating an un-replicated snapshot positioned after the last replicated snapshot in the sequence if the current value of the lag window is equal to or lesser than the previously calculated value of the lag window (col.7 lines 60 – 67 and col.8 lines 1- 2; “secondary replication module 126 replicates the FIG. 3, a diagram 300 shows three snapshots 302A-302C of first additional snapshot 120A (Sn+1), the current time (Tcurr) is 3 PM. The time-based module 130 then makes a determination as to whether the second difference (Tdn+2) is less than the established RPO. In this case, the second difference (Tdn+2) is three hours, where Tdn+2=Tcurr-Tcn+2 or Tdn+2=3 PM-12 PM. The second difference (Tdn+2) of three hours is less than the established RPO of four hours. As a result, the secondary replication module 126 may replicate the second additional snapshot 120B (Sn+2) by writing the corresponding second delta data 122B to the data storage unit”).
As per claim 24, the rejection of claim 21 is incorporated and further De Souter et al (US 8,250,033 B1) discloses,
wherein the criterion is a count of un-replicated snapshots after the last replicated snapshot (col.14 lines 53 - 54; “a threshold number of data blocks have been changed”) 

As per claim 25, the rejection of claim 21 is incorporated and further De Souter et al (US 8,250,033 B1) discloses,
wherein the criterion is an amount of data un-replicated in un-replicated snapshots after the last replicated snapshot (col.14 lines 49 – 51; “a threshold amount of new data has been written to the production data set since the last replication”) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



8/9/2021